ORDER
PER CURIAM.
Movant, Phillip K. Smith, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his guilty pleas were not voluntarily and intelligently made because his counsel erroneously promised him that if he entered his pleas he would receive long-term drug treatment.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).